Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



                                                         Detailed Action
Claim Rejections - 35 USC § 103

  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cushen in view of Xiang.

     With respect to claim 1, Cushen teaches a computer implemented method for obtaining a picture or snapshot of a person wearing clothes. Cushen teaches determining clothing features that are extracted and quantized (see  the Abstract and Section 4 Clothing Feature Extraction.  Cushen teaches using the extracted features for determining other products that are similar to the clothing items ( see Section 6 Experimental Results,  beginning at line 9 – pages 7/11).  Cushen teaches  a server, see 6.1 Implementation, lines 1-2 for comparing the baseline to one or ore features of a different product to make recommendations that are similar to the data query as the original product. Cushen teaches displaying the data query  (DQ) with the product data (DP), see section 6, first paragraph at line 9 and second paragraph (entirety), see also the first full paragraph at page 9.
    What Cushen does not teach is a video stream but rather a picture.
Xiang teaches a clothing identification method whereby low-resolution video streamed images are taken to extract the contour of  the human body wearing clothing. Xiang further teaches identification  and classification of the clothing.
    Since Cushen and Xiang are both directed to identification and classification of clothing items, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the snapshot or frame taken by  mobile device and use the video camera portion of the mobile device to take video streams of products, such as clothing, as taught by Xiang.

     With respect to claims 2 and 12, Cushen teaches  adjustments to  hue, saturation and illumination as certain features associated with recommendations of other clothing items, see also figure 1. 

     With respect to claims 3 and 13, Cushen teaches features such as texture, shape, wrinkles, folding  and illumination are adjusted  to certain thresholds, see second full paragraph of page 6.

     With respect to claims 4 and 14, Cushen teaches  the mobile device which allows a user to capture one or more products  as illustrated in figure 1.  See page 3, section 2, first five lines.

    With respect to claims 5 and 15, Cushen teaches a server for analyzing image data of the product to identify similarity in clothing items and obtaining those images to be displayed, see Section 6 starting at page 7. 

     With respect to claims 6 and 16, Cushen teaches searching on social networks prior to taking a photo. Cushen teaches the use of a camera to obtain at least one product (clothing item) based on information suggested based on a data query (DQ). See also pg. 1 at the Abstract.

         What Cushen does not teach is a video stream but rather a picture.
Xiang teaches a clothing identification method whereby low-resolution video streamed images are taken to extract the contour of  the human body wearing clothing. Xiang further teaches identification  and classification of the clothing.
    Since Cushen and Xiang are both directed to identification and classification of clothing items, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the snapshot or frame taken by  mobile device and use the video camera portion of the mobile device to take video streams of products, such as clothing, as taught by Xiang.

     With respect to claims 7 and 17,  images taken by the user may be stored in memory on the mobile device and compared to similar clothing items stored in a retail database. 

     With respect to claims 8 and 18,  the server may capture images that are consistent with that taken by the user. The user selects those images that are more consistent with baseline features by eliminating noise and using algorithms to correct when the skin or background is close to the hue value of the garment. See page 9, first full para.


With respect to claim 9, Cushen teaches features with respect to orientation  via the HOG function described at page 6/11 and just prior to Section 5, see also the middle of page 7. Cushen also addresses the use of an algorithm to make correction adjustments for baseline features by eliminating noise and using an algorithm to correct when the skin or background is close to the hue value of the garment. See page 9, first full para.

     With respect to claim 10, Cushen teaches  the server generated recommendations include texture, shape, wrinkles, folding  and illumination are adjusted  to certain thresholds, see second full paragraph of page 6.

     

    With respect to claim 11, Cushen teaches  a system, comprising: at least one or more processors for performing the mobile device to take pictures of clothing as a particular product.   Cushen teaches determining clothing features that are extracted and quantized (see  the Abstract and Section 4 Clothing Feature Extraction.  Cushen teaches using the extracted features for determining other products that are similar to the clothing items ( see Section 6 Experimental Results,  beginning at line 9 – pages 7/11).  Cushen teaches  a server, see 6.1 Implementation, lines 1-2 for comparing the baseline to one or ore features of a different product to make recommendations that are similar to the data query as the original product. Cushen teaches displaying the data query  (DQ) with the product data (DP), see section 6, first paragraph at line 9 and second paragraph (entirety), see also the first full paragraph at page 9.

    What Cushen does not teach is a video stream and the storage medium for operating  the processor.  
    Regarding the video stream, Cushen only teaches obtaining a picture of  a clothing product. 
     Xiang teaches a clothing identification method whereby low-resolution video streamed images are taken to extract the contour of  the human body wearing clothing. Xiang further teaches identification  and classification of the clothing.
    Since Cushen and Xiang are both directed to identification and classification of clothing items, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the snapshot or frame taken by  mobile device and use the video camera portion of the mobile device to take video streams of products, such as clothing, as taught by Xiang.

    Regarding the storage medium for the instructions operable by a processor, Cushen does not show the medium for storing instructions for executing the functionality of the one or more processors.

     Xiang teaches an algorithm of the processor that carries out the function  of the software module, and other functions wherein the algorithm is stored on a RAM, ROM, removable disk or other well known memory sources.

     Since Cushen and Xiang are both related to taking pictures of clothing, the purpose of using software stored on  processor readable storage medium to perform processor functions for selecting similar clothing items would have been suggested by Cushen as set forth by Xiang. 
     It would have been obvious to one of ordinary skill in the art before the effective, filing date of the claimed invention, to store programs on the memory device of the mobile device of Cushen  for the purpose of running the programs for finding similar clothing items as set forth by Cushen. 

     With respect to claim 19, Cushen teaches a user device (mobile phone); with a display (see Section. 6, first para.), a processor for operating the mobile device and a camera  for taking a new photo, see the Abstract, Section 2 and Section 7.

         What Cushen does not teach is a video stream but rather a picture.
Xiang teaches a clothing identification method whereby low-resolution video streamed images are taken to extract the contour of  the human body wearing clothing. Xiang further teaches identification  and classification of the clothing.
    Since Cushen and Xiang are both directed to identification and classification of clothing items, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the snapshot or frame taken by  mobile device and use the video camera portion of the mobile device to take video streams of products, such as clothing, as taught by Xiang.

     With respect to claim 20, Cushen teaches  one or more processors for performing the mobile device to take pictures of clothing as a particular product.   Cushen teaches determining clothing features that are extracted and quantized (see  the Abstract and Section 4 Clothing Feature Extraction.  Cushen teaches using the extracted features for determining other products that are similar to the clothing items ( see Section 6 Experimental Results,  beginning at line 9 – pages 7/11).  Cushen teaches  a server, see 6.1 Implementation, lines 1-2 for comparing the baseline to one or ore features of a different product to make recommendations that are similar to the data query as the original product. Cushen teaches displaying the data query  (DQ) with the product data (DP), see section 6, first paragraph at line 9 and second paragraph (entirety), see also the first full paragraph at page 9.

    
    What Cushen does not teach is a video stream and the storage medium for operating  the processor.  
    Regarding the video stream, Cushen only teaches obtaining a picture of  a clothing product. 
     Xiang teaches a clothing identification method whereby low-resolution video streamed images are taken to extract the contour of  the human body wearing clothing. Xiang further teaches identification  and classification of the clothing.
    Since Cushen and Xiang are both directed to identification and classification of clothing items, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the snapshot or frame taken by  mobile device and use the video camera portion of the mobile device to take video streams of products, such as clothing, as taught by Xiang.

    Regarding the storage medium for the instructions operable by a processor, Cushen does not show the medium for storing instructions for executing the functionality of the one or more processors.

     Xiang teaches an algorithm of the processor that carries out the function  of the software module, and other functions wherein the algorithm is stored on a RAM, ROM, removable disk or other well known memory sources.

     Since Cushen and Xiang are both related to taking pictures of clothing, the purpose of using software stored on  processor readable storage medium to perform processor functions for selecting similar clothing items would have been suggested by Cushen as set forth by Xiang. 
     It would have been obvious to one of ordinary skill in the art before the effective, filing date of the claimed invention, to store programs on the memory device of the mobile device of Cushen  for the purpose of running the programs for finding similar clothing items as set forth by Cushen. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664